DETAILED ACTION
	The receipt is acknowledged of applicants’ response filed 09/01/2021 in response to the office action mailed 06/01/2021.

Claims 1, 3, 7-10, 12, 21 -25, 27, 29-31, 123, 144, 146 and 155 are currently pending.

Claims 21-25, 27 and 146 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/16/2019.

Claims 1, 3, 7-10, 12, 29-31, 123, 144 and 155 are subject of this office action.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Applicants failed to elect one species of “pain” as required in the office action mailed 03/22/2019, hence, all the species of pain are examined as equivalent variants.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 7-10, 12, 29-31, 123, 144 and 155 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 15-21 of U.S. Patent No. 10,772,871. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in granted patent and covered the granted patent since the issued claims and the instant application are claiming common subject matter as follows: managing pain using a transdermal patch applied to the skin of a subject, and the transdermal patch comprises pressure sensitive adhesive and backing layer. Applying transdermal patch to the skin surface of the skin as claimed by the referenced application, and particularly claim 13, would inevitably manage pain. This is evidenced . 

Claims 1, 3, 7-10, 12, 29-31, 123, 144 and 155 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-37 of U.S. Patent No. 10,987,342. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the granted patent and covered by the granted patent since the issued claims and the instant application are claiming common subject matter as follows: managing pain using a transdermal patch applied to the skin of a subject, and the transdermal patch comprises pressure sensitive adhesive and backing layer. Managing pain is claimed by claims 7-10 of the granted.  The issued claims anticipate the present claims. 

Claims 1, 3, 7-10, 12, 29-31, 123, 144 and 155 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 8-10, 15-17, 22, 39, 87-90, 116-119, 121, 123-125, 127-129 of copending Application No. 14/505,941 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the referenced copending applications and would be covered by any patent granted on the copending applications since the referenced . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 7-10, 12, 29-31, 144 and 155 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Pongpeerapat et al. (US 2015/0098982) as evidenced by Hen wood et al. (US 2013/0072532), and the article by Weinbroum et al. (“Dextromethorphan and Dexmedetomidine: New Agents for the Control of Perioperative Pain”), all references are of record.

Applicant Claims 
Currently Amended claim 1 recites a method of managing post-operative pain in a non-sedated subject, the method comprising:
applying a transdermal delivery device to a skin surface of a non-sedated subject before undergoing surgery, the transdermal delivery device comprising: 
a dexmedetomidine composition comprising dexmedetomidine and a pressure sensitive 
a backing layer,
in a manner sufficient to manage post-operative pain in the subject for an	extended period of time after the surgery,
wherein the dexmedetomidine composition is formulated to deliver an amount of dexmedetomidine such that the subject is non-sedated during and after the surgery.



Determination of the Scope and Content of the Prior Art 
Pongpeerapat teaches method of managing pain by transdermal administration of transdermal delivery device comprising dexmedetomidine (abstract; ¶¶ 0005, 0028). The reference teaches applying the patch and maintain the dexmedetomidine in contact with the skin of the subject over a period of time sufficient to deliver a pain relieving effective amount of dexmedetomidine to the subject, and to deliver to a predetermined amount of the drug. The predetermined amount to be transdermally delivered to subject ranges from 0.001-50 mg (¶ 0082). Applicants disclosed at page 20 of the original disclosure the use of 150-600 mcg, i.e. 0.15 to 0.6 mg. Dexmedetomidine can be administered concurrently with other agent, such as pain treatment compositions including anesthetics (¶ 0092). Depending on the second therapeutic agent being administered and the condition indicated, concurrent administration with dexmedetomidine may reduce the required administration amount of the second therapeutic agent. For example, concurrent administration with dexmedetomidine may reduce the amount of opioid or other analgesic required to effectively treat or manage pain, such as post-operative pain (¶ 0094). The reference teaches method for applying to a subject experiencing pain a transdermal delivery device having a dexmedetomidine composition and maintaining the transdermal delivery device in contact with the subject in a manner sufficient to deliver a non-sedative amount of dexmedetomidine (¶¶ 0036-0039). By "non-sedative" is meant that the dexmedetomidine composition is formulated 2 to 10,000 cm2, such as from 5 cm2 to 1000 cm2 (¶ 0113). When administered to the skin, dexmedetomidine provides analgesic non-sedative effect. This is evidenced by Henwood (abstract; ¶¶ 0004-0006, 0020, 0031, 0031; claims 1, 9, 16, 17). 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Pongpeerapat teaches prolonged delivery of dexmedetomidine from transdermal patch up to 168 hour that is obviously cover preoperative, operative and postoperative period, and teaches non-sedative dose of the drug, and teaches postoperative pain treatment, the reference however does not teach its preoperative administration as instantly claimed by claim 1.
Weinbroum teaches dexmedetomidine has selective alpha-2 agonist and has sedative, pro-anesthetic and pro-analgesic effect. When administered before 
Dexmedetomidine potentiates the effect of muscle relaxant. See the entire document, and in particular the abstract, and page 566.

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to administer dexmedetomidine to a patient using transdermal patch to relief postsurgical pain that deliver non-sedative amount of the drug for a prolonged period of time up to 168 hrs as taught by Pongpeerapat, and start to apply the patch preoperatively to the patient as taught by Weinbroum. One would have been motivated to do so because Pongpeerapat teaches the patch delivers dexmedetomidine for prolonged time while the patient is un-sedated, 
	Regarding managing post-operative pain for extended period of time after surgery as claimed by claim 1, administering the transdermal patch taught by Pongpeerapat preoperatively would extend the pain relieve till after surgery because the patch of the reference has transdermal delivery of dexmedetomidine to the subject over an extended period of time that may range from 30 minute to 72 hours or more, e.g. 168 hr., and can be administered concurrently with anesthesia. The patch effect would extend to postoperative period for pain management for extended period of time. 
Regarding the limitation of claim 1 that “wherein the dexmedetomidine composition is formulated to deliver an amount of dexmedetomidine such that the subject is non-sedated during and after the surgery” Pongpeerapat teaches applying the patch and maintain the dexmedetomidine in contact with the skin of the subject over a period of time sufficient to deliver a pain relieving effective amount of dexmedetomidine to the subject, and to deliver to a predetermined amount of the drug. The predetermined amount to be transdermally delivered to subject of Pongpeerapat ranges from 0.001-50 mg, and applicants disclosed at page 20 of the original disclosure the use of 150-600 mcg, i.e. 0.15 to 0.6 mg that falls within that taught by the reference, and expected to provide the same effect.  
Regarding the limitation of non-sedated subject as claimed by claim 1, Pongpeerapat teaches delivery of a non-sedative amount of dexmedetomidine, and dexmedetomidine produces analgesia without sedation as evidenced by Henwood.
Regarding claim 3 that recites bony and soft tissue models for surgical procedures, the cited references teach analgesic effect of dexmedetomidine, and expected to have the claimed in vitro effect, absence evidence to the contrary. The burden is on applicants to show that the in claimed vitro diagnostic tests resulted in novel and unobvious difference between the claimed method and prior art method since the Patent Office does not have the facilities for preparing the claimed materials and comparing them with the prior art inventions. See In re Best, 562 F.2 1252, 195 USPQ 430 (CCPA 1977); and In re Fitzgerald et al., 619 F.2d 67, 205 USPQ 594 (CCPA 1980). 
Regarding claims 7 and 8, the cited references teach analgesic effect of dexmedetomidine and teaches its use preoperatively, and this implies the use of the transdermal patch prior to surgical pain of any kind, and implies that pain can be managed including that associated with osteotomy or bunionectomy, absence evidence to the contrary.
Regarding claims 9 and 10 that applying the patch before pain start, and preoperatively applying the patch, respectively, the combination of the cited references 
Regarding claim 12, Pongpeerapat teaches applying the transdermal patch to non-sedated subject.
Regarding claim 29 that the pressure sensitive adhesive is acrylate adhesive with hydroxyl group, this is taught by Pongpeerapat. 
Regarding claim 30 that the transdermal patch comprises permeation enhancer, Pongpeerapat teaches adhesive layer comprising the drug, the adhesive and permeation enhancer(s).
 Regarding claim 31 that the permeation enhancer is lauryl lactate, this is taught by Pongpeerapat.
Regarding the claimed size of the patch claimed by claim 144 of 1-10 cm2, Pongpeerapat teaches size of the patch from 4 cm2 to 10,000 cm2, such as from 5 cm2 to 1000 cm2, that overlaps with the claimed size. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding claim 155 that the transdermal delivery device is applied to the skin surface of the non-sedated subject 30 or more minutes prior to surgery and is maintained in contact with the skin surface for 72 hours or longer, this is taught and implied by the teachings of Pongpeerapat. 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the .
	
Claim 123 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Pongpeerapat, evidenced by Henwood, and Weinbroum as applied to claims 1, 3, 7-10, 12, 29-31, 144 and 155 above, and further in view of the article by Barry et al. “Prevention of Surgical Oliguria and Renal-Hemodynamic Suppression by Sustained Hydration”, abstract previously provided.

Applicant Claims 
Claim 123 recites administering hydration fluid to the patient. 

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The combined teachings of Pongpeerapat, evidenced by Henwood, and Weinbroum are previously discussed in this office action.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	The references however do not teach administering hydration fluid the subject as claimed by claim 123. 
	Barry teaches sustained hydration of patient during surgery prevents undesired surgical oliguria and renal hemodynamic suppression that usually accompanies anesthesia and surgery (see the provided abstract). 

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide analgesia to manage pain using transdermal patch applied preoperatively as taught combination of Pongpeerapat, evidenced by Henwood, and Weinbroum, and hydrate the patient with fluid as taught by Barry. One would have been motivated to do so because Barry teaches that sustained hydration of patient during surgery prevents undesired surgical oliguria and renal hemodynamic suppression that usually accompanies anesthesia and surgery. One would reasonably expect using the analgesic patch while hydrating the patient with fluid to avoid any undesired complication.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Response to Arguments
Applicant's arguments filed 09/01/2021 have been fully considered but they are not persuasive. 
Rejections Under 35 U.S.C. SI03(a)

Claims 1, 3, 7-10, 12, 29-31, 144 and 155

Applicants argue that the claims specify that the non-sedated subject remains in a non-sedated 

In response to this argument, applicants’ attention is directed to the scope of the present claims that does not exclude giving analgesia to patient before or after surgery, and does not exclude giving anesthesia to patient during surgery. Note that anesthetic, analgesics and sedatives are all different categories of drugs having different mechanism of action. It is further argued that when dexmedetomidine is administered to the skin, dexmedetomidine provides an analgesic non-sedative effect, as evidenced by Henwood. Pongpeerapat teaches administering the drug to non-sedated person. The cited references do not teach administration of sedative drugs during or after surgery, only analgesia or anesthesia, and preoperative administration of dexmedetomidine. Further, the expression “comprising” of the claims’ language permits other steps of the claimed method, e.g. administering anesthesia or analgesia during surgery and post-operatively.

Applicants argue that according to MPEP § 2143.01, a statement that modifications of the prior art to meet the claimed invention would have been “well within the ordinary skill of the art at the time the claimed invention was made” because the references relied upon teach that all aspects of the claimed invention were individually known in the art is not sufficient to establish a prima facie case of obviousness. Ex parte Levengood, 28 USPQe2d 1300 (Bd. Pat. App. & Inter. 1993). See also /n re Kotzab, 217 F.3d 1365, 1371, 55 USPQ2d 1313, 1318 (Fed. Cir. 2000) [R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness." KSA, 550 U.S. at , 82 USPQ2d at 1396 quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

In response to this argument, it is argued that the current obviousness rejection is not based on conclusory statements as applicants assert. Rather, the rejection is based what was known in the art at the field of applicants’ invention. Further, motivation  The rationale to modify the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art and the reason to modify the reference may often suggest what the applicant has done.

Applicants argue that the Examiner asserts that Weinbroum is relied upon in making the rejection for its alleged teaching of the benefits of preoperative administration of dexmedetomidine. However, Applicants argue that one of ordinary skill in the art would not modify Pongpeerapat with the teachings of Weinbroum because Weinbroum is only directed to the benefit of preoperatively administered dexmedetomidine in subjects which are sedated during surgery. Indeed, Weinbroum teaches that the benefits of using dexmedetomidine include the “dose-dependent reduction” in the required amount of sedative anesthetic or analgesic administered to a subject during surgery and that dexmedetomidine administered before surgery exhibits the benefits of potentiating volatile anesthetics, hypnotics, and opioids “during general anesthesia”. (Weinbroum at page 566, left column, first full paragraph) In addition, Weinbroum teaches that preoperatively administered dexmedetomidine helps to in the “reduction of post- anesthesia shivering”.

In response to this argument, it is argued that Weinbroum is relied upon for teaching administering dexmedetomidine in the preoperative period. The reference further teaches its extended effect to potentiate anesthesia and potentiate postsurgical analgesia. Note the present claims do not exclude administering of anesthesia during surgery and do not exclude administering of analgesia after surgery. Weinbroum clearly teaches the ability of dexmedetomidine to blunt a sympathetic discharge during conditions of stress preoperatively. This implies administration of dexmedetomidine preoperatively. The reference does not teach anywhere that when dexmedetomidine is administered preoperatively, it is administered to sedated subject. The reference further teaches dexmedetomidine has cardiovascular protection and hemodynamic stabilization effect during laryngoscopy and intubation. During surgery, Weinbroum teaches that dexmedetomidine is used to potentiate volatile general anesthetics. Another beneficial effect of dexmedetomidine is a reduction in post-anesthesia shivering. The reference teaches dexmedetomidine ability to cause prolonged sedation might be an asset in certain instance... and the prolonged postoperative sedative effect is beneficial because it reduces the need for analgesics. The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain. In re Heck, 699 F.2d 1331, 1332—33, 216 USPQ 1038, 1039 (Fed. Cir 1983). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments. In any event, Pongpeerapat teaches transdermal administration to un-sedated patient.

Applicants argue that one of ordinary skill in the art would only look to the teachings of Weinbroum in administering dexmedetomidine before surgery when a sedative anesthetic is being used and the subject is sedated during surgery. Indeed, to the extent that no general anesthesia is being administered (i.e., to maintain a non-sedated state during and after surgery as is claimed), there would be no objective reason for one of ordinary skill in the art to administer dexmedetomidine 

In response to this argument, it is argued that Weinbroum is relied upon for teaching administering dexmedetomidine during preoperative period, and for further teaching the benefit of the drug that extends during and after surgery. The claimed non-sedative dose is taught by Pongpeerapat, and does not need to be taught by each reference. Weinbroum teaches that dexmedetomidine has preoperative benefit, intraoperative benefit, as well as postoperative benefit. The reference teaches the ability of dexmedetomidine to blunt a sympathetic discharge during conditions of stress preoperatively. When administered before anesthesia, it potentiates volatile anesthetics, hypnotics, and opioid during general anesthesia. The reference teaches dexmedetomidine has cardiovascular protection and hemodynamic stabilization during laryngoscopy and intubation. Dexmedetomidine would not exacerbate the postoperative respiratory depression caused by opioid analgesics. Another beneficial effect of dexmedetomidine is a reduction in post-anesthesia shivering. The preoperative effect of the drug implies its use and effect before surgery, and its effect during intubation and anesthesia and postoperatively implies its extended effect to the post-operative period. The reference does not teach anywhere administration to a sedated patient, therefore it is administered to non-sedated patient. Further combination of Weinbroum with Pongpeerapat teaches not only transdermal delivery, but suggests administration to non-sedated patient or not completely sedated patient. Note the claims do not exclude administration of anesthetic during surgery or analgesics postoperative, and does not exclude the administration of dexmedetomidine with other drugs, e.g. anesthetic or analgesics. Further, the reference teaches when dexmedetomidine is administered before anesthesia, it reduces intraoperative need of analgesics. Therefore, the reference clearly teaches preoperative administration of dexmedetomidine in a patient that has no other sedatives before anesthesia rather the patient may get anesthetic during surgery, which is not excluded by the claims, and recognized extension of the drug effect during surgery and after surgery.

Applicants disagree with the Examiner’s statement that “it is argued that the combination of the cited references would have suggested the present invention as a whole” and that “[o]ne having ordinary skill in the art would have drawn from the teaching of Pongpeerapat that dexmedetomidine can be administered transdermally to non-sedated patients for long period of time to manage pain after surgery, and Weinbroum teaches dexmedetomidine can be administered preoperatively to the patient wherein it can provides operative and postoperative benefits”. (Office Action dated June 1, 2021, pages 21-22). Applicants argue that the assertion that the “combination of the references would [have] suggested managing postoperative pain by administering dexmedetomidine preoperatively”. The Federal Circuit has made clear that “[o]bviousness requires more than a mere showing that the prior art includes separate references covering each separate limitation in a claim under examination.” Unigene Laboratories, Inc. v. Apotex, Inc. 655 F.3d 1352, 1360 (Fed. Cir. 2011) (citing KSR Int! Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007)). Rather, it is well settled that in order to support a conclusion of obviousness, it must be shown that a skilled artisan would have been motivated to combine the teachings of the prior art references to achieve the claimed invention. Id. at 1363.

In response to this argument, it is argued that one having ordinary skill in the art would have drawn from the teaching of Pongpeerapat that dexmedetomidine can be administered transdermally to non-sedated patients for long period of time to manage pain after surgery, and Weinbroum teaches dexmedetomidine can be administered preoperatively to the patient wherein it can provides preoperative, operative and postoperative benefits. Combination of the references would suggested managing postoperative pain by administering dexmedetomidine preoperatively. In light of the teachings of Weinbroum one having ordinary skill in the art would have desired to administer dexmedetomidine preoperatively to blunt a 

Applicants argue that Weinbroum only teaches the advantages of preoperative administration of dexmedetomidine in subjects which will be sedated during surgery. Indeed, benefits such as reducing post-anesthesia shivering and cardiovascular protection and hemodynamic stabilization during intubation are only beneficial to a subject that has been administered general anesthesia. There would be no objective motivation for one of ordinary skill in the art to combine the teachings of Pongpeerapat and Weinbroum in the manner claimed at least because there is no teaching by Weinbroum of advantages of administering dexmedetomidine before surgery in subjects that will be non-sedated during surgery. All of the clinical studies discussed by Weinbroum are directed to the administration of dexmedetomidine to subjects under sedative general anesthesia.

In response to this argument, it is reinstated that Weinbroum teaches advantage of dexmedetomidine when administered before surgery to have the ability to blunt a sympathetic discharge during conditions of stress preoperatively, and further its effect extends during surgery to potentiate volatile general anesthetics and stabilization during Note that dexmedetomidine is a sedative, not analgesic and not anesthetic. One having ordinary skill in the art in view of benefits taught by Weinbroum and Pongpeerapat would weigh the benefits and drawbacks of the drug and select the appropriate formulation and dose to achieve the best results. The objective reason to one of ordinary skill in the art that motivate him/her to continue managing post-operative pain with dexmedetomidine is: 1) Weinbroum desired to have extended effect of the drug when administered preoperatively into the period of surgery and postoperative, and 2) Pongpeerapat teaches extended effect of this particular drug can be achieved by a transdermal patch that deliver the drug for 72 hour or more, and that would reasonably cover the time required preoperatively, operatively and postoperatively for almost any surgical procedure. Pongpeerapat further teaches applying non-sedative doses of dexmedetomidine. Note applicants are claiming osteotomy and bunion removal surgery by claims 7 and 8 that are not long procedures and would be covered by 72 hour patch. Further note that no dose claimed by current claims. In any event Pongpeerapat teaches the amount of the drug in the transdermal patch as those used by applicants to practice the present invention to provide non-sedative dose of the drug, and further teaches the same ingredients of the transdermal patch for prolonged delivery. Therefore, if the transdermal patch of Pongpeerapat administered preoperatively as suggested by Weinbroum, the effect is expected to extend for 72 hours, i.e. to the postoperative period, and the present invention would have been achieved. 

Applicants argue that the Examiner has not established that the claimed invention as a whole would have been obvious to a person of ordinary skill in the art at the time of the invention. As such, the Applicants argue that a prima facie case of obviousness has not been established.

In response to this argument, the examiner believes that prima facie case of obviousness has been established. All the elements of the claimed method is taught by the cited references. Motivation to combine the references exist as well as reasonable expectation to achieve the present invention, even if motivation is different from what applicants’ had done. The cited references are in the field of applicants endeavor, and it is reasonable to rely on them and combine them for rejection the claims because Weinbroum teaches the preoperative effect of the drug extends to the postoperative period. Pongpeerapat teaches transdermal administration of dexmedetomidine that can be up to 72 hours or more. Therefore, one having ordinary skill in the art would have administered dexmedetomidine preoperatively by applying transdermal patch to patient undergoing surgery as taught by combination of the references. The present invention would have been achieved from combination of the cited references. 
A conclusion of obviousness under 35 U.S.C. 103 (a) does not require absolute predictability, only a reasonable expectation of success; and references are evaluated In re Kubin, 561 F.3d at 1360. The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.").

Claim 123
Applicants argue that one of ordinary skill in the art would have no objective reason to modify the cited Pongpeerapat reference with the teachings of Weinbroum in the manner claimed. As Barry was merely cited for its alleged teaching that “sustained hydration of patient during surgery prevents undesired surgical oliguria and renal hemodynamic suppression that usually accompanies anesthesia and surgery”, this reference fails to remedy the deficiencies of Pongpeerapat and Weinbroum.

In response to this argument, it is argued that all the limitations of claim 1 are taught by the combination of Weinbroum and Pongpeerapat. Barry satisfies the 

OBVIOUSNESS-TYPE DOUBLE PATENTING REJECTION — U.S. PATENT Nos. 10,772,871 AND 10,987,342

Applicants request that this rejection be held in abeyance until the claims in the instant application are considered allowable by the Examiner at which time, Applicant will consider filing a terminal disclaimer over U.S. Patent Nos. 10,772,871 and 10,987,342.

The examiner acknowledges applicants’ intention to consider filing terminal disclaimer over the conflicting claims in the issued patents. The rejections are hereby maintained. 

PROVISIONAL OBVIOUSNESS-TYPE DOUBLE PATENTING REJECTION — U.S. PATENT APPLICATION No. 14/505,941

Applicants note that prosecution is ongoing for U.S. Patent Application No. 14/505,941. Thus, Applicants request that this rejection be held in abeyance until all other issues are resolved.

The examiner acknowledged applicants request to hold double patenting rejections in abeyance until other issues are resolved. The “provisional” double patenting rejection should continue to be made by the examiner in each application as long as there are conflicting claims in more than one application unless that “provisional” double patenting rejection is the only rejection remaining in one of the applications. If the “provisional” double patenting rejection in one application is the only remaining rejection in that application, the examiner should then withdraw that rejection and permit the application to issue as a patent, thereby converting the “provisional” double patenting rejection in the other applicant into a double patenting rejection at the time the one application issues as a patent. MPEP 804 (I)(B)(1). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/I.G./

/ISIS A GHALI/Primary Examiner, Art Unit 1611